DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second frame" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 14, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Negishi et al., US Patent Application Publication Number 2010/0232390 (hereinafter Negishi).
Regarding claim 1, Negishi discloses a communication apparatus [fig. 2: ref. S1], comprising: a communication section configured to transmit and receive a wireless signal [fig. 2: ref. 101; paragraphs 0029, 0035]; and a control section configured to control transmission and reception of the wireless signal [fig. 2: ref. 101; paragraph 0030], wherein the control section controls communication for estimating a structure of an upper network [fig. 2: ref. 108; paragraphs 0035, 0038].
Regarding claim 2, Negishi discloses wherein, when the communication apparatus operates as a base station, the control section controls a communication sequence for forming an upper network with another base station [paragraph 0035].
Regarding claim 3, Negishi discloses wherein the control section controls transmission of a first frame requesting communication for estimating a structure of the upper network to the another base station [paragraph 0054].
Regarding claim 14, Negishi discloses the control section performs estimation of a structure of the upper network and decision of a structure attribute of the communication apparatus itself in the upper network on a basis of information relating to another base station acquired through communication for estimating the structure of the upper network [paragraphs 0035, 0054].
Regarding claim 17, Negishi discloses a notification of information relating to a decision result of a structure attribute of the communication apparatus itself issued to another base station or a subordinate terminal is controlled [paragraphs 0048-0050].
Regarding claim 20, Negishi discloses a communication method for a communication apparatus that operates as a base station, the method comprising: a step of carrying out communication for estimating a structure of an upper network with another base station [paragraphs 0043, 0045]; a step of performing, on a basis of a result acquired by communication for estimating the structure of the upper network, estimation of a structure of the upper network and performing decision of a structure attribute of the base station itself in the upper network [paragraph 0047]; and a step of issuing a notification of information relating to a decision result of a structure attribute of the base station itself to another base station or a subordinate terminal [paragraphs 0048-0050].

Allowable Subject Matter
Claims 4-8, 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mori, US Patent Application Publication Number 2016/0192411, discloses an apparatus and method for controlling congestion of machine-type communication in a radio access network.
Aminaka et al., US Patent Application Publication Number 2012/0190359, disclose a mobile communication system, base station apparatus, control apparatus, control method and computer readable medium.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
October 20, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644